Judgment unanimously affirmed with costs. Memorandum: There is no merit to defendants’ contention that Supreme Court erred in this action for dental malpractice in including only one theory of negligence in the verdict sheet submitted to the jury. Although plaintiffs’ expert testified concerning more than one deviation from the level of care acceptable in the professional community in which defendant Frank LaMar, D.D.S. practices (see generally, Schrempf v State of New York, 66 NY2d 289, 295), plaintiffs relied upon the sole theory that the lack of aggressive postoperative treatment of a fistula caused the injuries sustained by plaintiff Raymond R. LeChase. Thus, the court properly limited both the jury charge and the verdict sheet to that theory. (Appeal from Judgment of Supreme Court, Monroe County, Lunn, J. — Negligence.) Present — Pigott, Jr., P. J., Green, Kehoe and Lawton, JJ.